United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2960
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Rowland F. Zerba, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: January 17, 2018
                             Filed: January 19, 2018
                                  [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this direct criminal appeal, Rowland Zerba challenges the district court1
order revoking his supervised release and imposing a 7-month sentence, followed by

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
2 years of supervised release. His counsel has moved to withdraw, and has submitted
a brief stating that Zerba believes the district court lacked authority to sentence him
to additional supervised release because 18 U.S.C. § 3583(h), which specifically
allows for supervised release following revocation and reincarceration, was not in
effect at the time of his initial sentencing.

       After careful review of the record, we conclude that the district court had
authority to impose a term of supervised release following a revocation prison term.
See Johnson v. United States, 529 U.S. 694, 713 (2000); United States v. Palmer, 380
F.3d 395, 396-97 (8th Cir. 2004) (en banc) (standard of review). Accordingly, we
grant counsel leave to withdraw, and affirm.
                       ______________________________




                                         -2-